     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 1 of 20



                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT

ALLY BANK,                       )
                                 )
          Plaintiff,             )
                                 )
     v.                          )     Case No. 2:19-cv-21
                                 )
STEPHEN W. WEBSTER, in his       )
capacity as administrator        )
of the Estate of Peter James     )
Lynch, and BEST FRIENDS          )
ANIMAL SOCIETY a/k/a BEST        )
FRIENDS ANIMAL SANCTUARY,        )
                                 )
          Defendants.            )

                           OPINION AND ORDER

     This case revolves around funds held by Ally Bank (“Ally”)

in accounts established by Peter James Lynch.        Mr. Lynch is now

deceased, and there is a dispute about who is entitled to the

funds in his accounts.    The parties claiming entitlement to the

funds are Stephen Webster (“Webster” or “Administrator”) in his

capacity as the administrator of Mr. Lynch’s estate (the

“Estate”), and Best Friends Animal Society (“BFAS”).

     Ally has filed a complaint for interpleader relief, asking

for leave to deposit the funds into a Court account while the

Estate and BFAS resolve their dispute.       Ally also asks to be

dismissed from the case.     The Estate and BFAS oppose Ally’s

request for dismissal, arguing that its handling of Mr. Lynch’s

accounts is the cause of their dispute.        Both the Estate and BFAS

have filed counterclaims against Ally.

     Now before the Court is a series of motions, including
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 2 of 20



Ally’s motion for interpleader relief and its two motions for

dismissal of all counterclaims.      For the reasons set forth below,

the motion for interpleader is granted in part and denied in

part, and the motions for dismissal of counterclaims are denied.

I.   Factual Background

     The following facts are alleged in the initial pleadings and

are not disputed.   In 2010, Mr. Lynch opened three accounts with

Ally: a money market savings account, a four-year CD and a

five-year CD.   The total balance of the accounts as of February

1, 2019 was $266,773.58.    The Deposit Agreement for the accounts

states that an account may be designated as “payable on death”

(“POD”), in which case the designated beneficiary will receive

the account funds after the account holder’s death.

     On July 25, 2018, Ally wrote to the Estate and identified

BFAS as the beneficiary of each of the accounts.         On August 7,

2018, Webster responded by letter informing Ally that the Estate

disputed the designation of BFAS as beneficiary.         On September

23, 2018, the Estate filed an ex parte motion in the Probate

Division of the Vermont Superior Court, Windsor Unit, claiming

entitlement to the funds.     The next day, the Probate Court

entered an Order directing Ally to turn over the funds to the

Estate within 30 days.    On October 10, 2018, BFAS filed a motion

requesting that the Probate Court order be stayed.         The Probate

Court granted the motion to stay on December 5, 2018.          Ally


                                    2
      Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 3 of 20



commenced this interpleader action on February 27, 2019.

II.   Ally’s Motion for Interpleader

      Ally submits that it is merely a neutral holder of the three

accounts, and that depositing the disputed funds into a Court

account should put its role in this matter to rest.          Defendants

disagree, blaming Ally for the current dispute and bringing

counterclaims for, among other things, negligence and breach of

contract.   Briefly stated, BFAS contends that Ally’s electronic

records show it was the intended beneficiary.         The Estate submits

that the beneficiary designations were invalid because they were

not in writing.    Ally responds that Defendants do not have any

claims aside from their claims to the disputed funds, that the

counterclaims therefore cannot stand, and that interpleader

relief is appropriate.

      The first question is whether Ally may deposit the funds

into a Court account.     BFAS does not oppose such a deposit.          The

Estate contends that a deposit would be contrary to the Probate

Court’s ex parte order, thereby violating principles of

federalism and comity.     The Probate Court ordered that “Ally Bank

shall not distribute the funds held in Mr. Lynch’s Ally Bank

accounts until either an agreement between the parties is reached

or until a Court of competent jurisdiction determines the

ownership of those accounts.”      Depositing the funds into a

federal court account is not a “distribution” of funds.           It


                                     3
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 4 of 20



instead allows the holder of the funds to terminate its role as

custodian, and shifts that role to a court.        Accordingly, placing

the disputed funds into this Court’s account will not violate the

Probate Court order, and Ally will be allowed that measure of

interpleader relief.

     The second question is whether Ally is entitled to dismissal

from the case in light of the counterclaims filed against it.             An

interpleader action is not an absolute shield from counterclaims.

See State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 533

(1967) (“[I]nterpleader was never intended . . . to be an

all-purpose ‘bill of peace.’”); Bell v. Nutmeg Airways Corp., 66

F.R.D. 1, 9 (D. Conn. 1975) (interpleader action does not act “as

a bar to the filing of either compulsory or permissive

counterclaims”).   Indeed, “[i]t is not [the] function of an

interpleader rule to bestow upon the stakeholder immunity from

liability for damages that are unrelated to the act of

interpleading, such as negligence in preserving the fund.”             44B

Am. Jur. 2d Interpleader § 4 (footnotes omitted).

     Here, the Estate and BFAS are not suing Ally for its act of

interpleading.   They instead claim that Ally’s errors and

misconduct deprived them of the disputed funds, and have caused

them to incur fees and costs that would have otherwise been

unnecessary.   The damages claimed also include exemplary and

punitive damages beyond the funds in the accounts.         Accordingly,


                                    4
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 5 of 20



the counterclaims survive Ally’s interpleader action.          See, e.g.,

Lee v. W. Coast Life Ins. Co., 688 F.3d 1004, 1009 (9th Cir.

2012) (“interpleader protection generally does not extend to

counterclaims that are not claims to the interpleaded funds”);

Prudential Ins. Co. of Am. v. Hovis, 553 F.3d 258, 264 (3d Cir.

2009) (“[T]he normal rule is that interpleader protection does

not extend to counterclaims that are not claims to the

interpleaded funds.”).

     Ally’s motion for interpleader is therefore granted in part

and denied in part.   Ally will be allowed to deposit funds into a

Court account, but will not be dismissed from the case on the

basis of its motion for interpleader.

III. Ally’s Motion to Dismiss BFAS’s Counterclaims

     The Court next turns to Ally’s motion to dismiss BFAS’s

counterclaims.   Ally brings its motion pursuant to Federal Rule

of Civil Procedure 12(b)(6).     In reviewing claims under Rule

12(b)(6), a court applies a “plausibility standard” guided by

“two working principles.”     Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   First, “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not

suffice.”   Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007).   Second, only a pleading that “states a

plausible claim for relief survives a motion to dismiss.”          Iqbal,

556 U.S. at 679.


                                    5
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 6 of 20



     When reviewing a counterclaim under Rule 12(b)(6), the Court

takes all factual allegations in the counterclaim as true.             Id.

at 678.   The Court also views the allegations in the light most

favorable to the counterclaimant and draws all inferences in that

party’s favor.    Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359

(2d Cir. 2013).    A court considering a motion to dismiss under

Rule 12(b)(6) generally limits its review “to the facts as

asserted within the four corners of the complaint, the documents

attached to the complaint as exhibits, and any documents

incorporated in the complaint by reference.”        McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007).         A court may

also consider “matters of which judicial notice may be taken” and

“documents either in plaintiffs’ possession or of which

plaintiffs had knowledge and relied on in bringing suit.”          Brass

v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993).

     A.    Facts Alleged in BFAS’s Counterclaims

     BFAS is a non-profit corporation headquartered in Utah.            Its

counterclaims allege that Mr. Lynch, a Vermont resident, was a

valued supporter of and regular donor to BFAS.        Between 2004 and

2014, he made 20 separate donations to the organization.          In

2004, 2008, and 2009, Mr. Lynch allegedly asked BFAS about the

process for making a larger bequest, and BFAS sent him

information on the subject.

     After opening his three bank accounts, Mr. Lynch contacted


                                    6
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 7 of 20



Ally and directed it to designate the accounts as POD.          He also

directed Ally to name BFAS as the sole beneficiary.         BFAS claims,

upon information and belief, that Ally completed the application

and beneficiary designation via its call center.

     BFAS alleges that Ally negligently failed to document,

record, or preserve the recordings related to Mr. Lynch’s

beneficiary designation.    BFAS also claims that Ally negligently

failed to indicate on certain bank statements that the accounts

were POD accounts and that BFAS was the account beneficiary.

Ally also allegedly, and negligently, failed to take the legal

steps necessary to render Mr. Lynch’s electronic signatures valid

under state and federal law.     BFAS claims that these negligent

acts and omissions created the current dispute with the Estate.

     BFAS agrees with Ally that the accounts are each governed by

a Deposit Agreement.    The Deposit Agreement allows for POD

accounts, and states that the account holder can designate a

beneficiary.   The Deposit Agreement also states that the

designated beneficiary will receive the account funds after the

account holder’s death.    BFAS contends that Ally has failed to

perform this contractual obligation.

     BFAS’s counterclaim asserts six causes of action against

Ally: negligence; breach of contract; breach of implied covenant

of good faith and fair dealing; negligent misrepresentation;

breach of fiduciary duty; and constructive trust.         Ally contends


                                    7
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 8 of 20



that those counterclaims should be dismissed because BFAS has no

cognizable claim independent from its claim to the money in the

accounts.    Ally also attacks the merits of BFAS’s claims, arguing

first that its tort claims are barred by the economic-loss rule.

Ally next submits that it has no common law or contractual duty

owed to BFAS aside from the accounts, and that BFAS is either

entitled to the funds as a matter of contract, in which case Ally

will pay and there has been no harm, or BFAS is not entitled to

the funds, in which case BFAS is not a third-party beneficiary

and has no relationship with Ally.

     B.     Negligence

     Ally argues that BFAS’s negligence claim is barred by the

economic-loss doctrine.    While there is a dispute about whether

Utah law or Vermont law governs this diversity action, both

jurisdictions recognize the economic-loss rule.        See SME Indus.,

Inc. v. Thompson, Ventulett, Stainback & Assocs., Inc., 2001 UT

54, ¶ 32; Springfield Hydroelectric Co. v. Copp, 172 Vt. 311,

314-15 (2001).

     Generally speaking, the economic-loss doctrine prohibits

recovery in tort for purely economic losses.        See Long Trail

House Condo. Ass’n v. Engelberth Constr., Inc., 2012 VT 80, ¶ 10;

see also Gus’ Catering, Inc. v. Menusoft Sys., 171 Vt. 556, 558

(2000) (mem.) (“Negligence law does not generally recognize a

duty to exercise reasonable care to avoid intangible economic


                                    8
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 9 of 20



loss to another unless one’s conduct has inflicted some

accompanying physical harm, which does not include economic

loss.”).   “But courts have recognized a host of exceptions to

this general principle.”     Sutton v. Vermont Reg’l Ctr., 2019 VT

71, ¶¶ 30-31.   For example, in Long Trail House Condominium

Association, the Vermont Supreme Court acknowledged that there

“might be recovery for purely economic losses in a limited class

of cases” involving parties who have “a special relationship,

which creates a duty of care independent of contract

obligations,” such as the obligation to avoid violating a

“professional duty.”     2012 VT 80, ¶ 13; see also Hermansen v.

Tasulis, 2002 UT 52, ¶ 17 (noting that courts will look at

“whether a duty exists independent of any contractual obligations

between the parties”).

     BFAS argues that because it is a third-party beneficiary to

the Lynch accounts, Ally owed it a duty of care.         Whether BFAS

is, as a matter of law, the proper beneficiary is not at issue at

this time.   Instead, the Court must determine whether BFAS brings

a plausible tort claim.    Accepting the facts set forth in the

counterclaim as true, BFAS has plausibly alleged that Ally had a

non-contractual duty to exercise professional care in managing

Mr. Lynch’s accounts, that the duty extended to BFAS, that Ally

breached its duty, and that BFAS suffered damages as a result.

See generally Arrow Indus., Inc. v. Zions First Nat’l Bank, 767


                                    9
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 10 of 20



P.2d 935, 938 (Utah 1988) (holding that “that UCC section 4–103

recognizes a bank’s duty to act in good faith and exercise

ordinary care in all its dealings”).       Moreover, BFAS has standing

to bring a tort action as a plausible third-party beneficiary.

See, e.g., Donahue v. Shughart, Thomson & Kilroy, P.C., 900

S.W.2d 624, 625 (Mo. 1995) (holding that beneficiaries of a trust

have standing to sue the settlor’s attorney for malpractice

because the attorney did not effectuate the client’s wishes for a

transfer of property); Auric v. Continental Cas. Co., 331 N.W.2d

325, 327 (Wis. 1983) (holding that intended beneficiaries have a

right of action against an attorney for negligently supervising

execution of a will).    The motion to dismiss BFAS’s negligence

claim is therefore denied.

     C.   Breach of Fiduciary Duty

     Ally next moves to dismiss BFAS’s claim for breach of

fiduciary duty.   “Fiduciary duties are implicated by certain

special relationships.”     Orlando Millenia, LC v. United Title

Servs. of Utah, Inc., 2015 UT 55, ¶ 34.        A fiduciary relationship

exists between two parties when one of them “is required to act

for the benefit of [the other] on all matters within the scope of

their relationship.”    Black’s Law Dictionary 702 (9th ed. 2009).

     BFAS submits that, as a named beneficiary, it was owed a

fiduciary duty by Ally.     Utah law holds that an intended third-

party beneficiary to an account may be owed a fiduciary duty by


                                    10
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 11 of 20



the holder of account funds.      See Orlando Millenia, LC, 2015 UT

55, ¶ 37 (holding that an escrow agent owes a fiduciary duty to

an intended third-party beneficiary).       The Vermont Supreme Court

has acknowledged that same principle.       See, e.g., Bovee v.

Gravel, 174 Vt. 486, 488 (2002)(“To be sure, a number of courts

have relaxed the privity rule in limited circumstances—most often

in the estate-planning context—where it can be shown that the

client’s purpose in retaining the attorney was to directly

benefit a third party.”).     As with BFAS’s negligence claim, the

facts developed in discovery may show that BFAS was an intended

beneficiary and that Ally owed it a fiduciary duty.          The motion

to dismiss BFAS’s fiduciary duty claim is therefore denied.

     D.   Constructive Trust

     In Count VI of its counterclaim, BFAS asks the Court to

impose a constructive trust for its benefit and protection.             A

“constructive trust is a tool often used by courts to prevent

unjust enrichment.”    Preston v. Chabot, 138 Vt. 170, 175 (1980).

“Such trusts will arise whenever title is acquired through a

confidence which has been abused, but the forms and varieties of

such trusts will differ depending on the circumstances.”           Legault

v. Legault, 142 Vt. 525, 529 (1983).

     It is not clear whether constructive trust is a stand-alone

cause of action or merely a remedy.       Some cases have applied

statutes of limitations to constructive trust claims, thus


                                    11
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 12 of 20



implying that constructive trust its own cause of action.           See,

e.g., Auerbach v. Samuels, 349 P.2d 1112, 1116 (Utah 1960); In re

Delligan's Estate, 111 Vt. 227, 235-37 (1940).         As to the merits

of the claim, Ally contends that there can be no unjust

enrichment because it is not looking to benefit by retaining the

account funds.   Nonetheless, the funds are currently in Ally’s

possession, and the imposition of a constructive trust is a

viable remedy to prevent the unjust enrichment of any party,

including the Estate.    Accordingly, the Court will not dismiss

BFAS’s cause of action at this time.

     E.   Contract Claims

     Ally’s final argument is for the dismissal of BFAS’s claims

for breach of contract and breach of the implied covenant of good

faith and fair dealing.     Ally contends that if BFAS is the third-

party beneficiary of the accounts, it will be paid and its

contract claims will be moot.      If BFAS is not the beneficiary,

Ally submits that its contract claims will necessarily fail.

     As noted above, the merits of BFAS’s claim to third-party

beneficiary status are not yet at issue.        Instead, the Court must

consider the plausibility of BFAS’s claim.        It is well

established that “[t]hird-party beneficiaries are ‘persons who

are recognized as having enforceable rights created in them by a

contract to which they are not parties and for which they give no

consideration.’”   Rio Algom Corp. v. Jimco Ltd., 618 P.2d 497,


                                    12
      Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 13 of 20



506 (Utah 1980) (quoting 4 Corbin on Contracts, § 774 at 6

(1960)).   BFAS claims that Ally agreed to designate the accounts

as POD, with BFAS named as the beneficiary upon Mr. Lynch’s

death.   Those facts, accepted as true, offer a plausible claim

that BFAS had rights that are enforceable in contract.

      Ally counters that BFAS’s claims are premised upon

requirements that are not a part of the Deposit Agreement.

BFAS’s fundamental claim is that the Deposit Agreement allowed

for a POD account, and that Mr. Lynch established such accounts

with BFAS as the beneficiary upon his death.         BFAS further

alleges that Ally failed to properly establish the beneficiary

aspects of those accounts.      Whether BFAS’s allegations are

accurate remains to be shown.       At this early stage in the case,

the motion dismiss its contract and covenant claims for failure

to state a claim is denied.

IV.   Ally’s Motion For Judgment on the Pleadings

      Ally has also moved to dismiss the Estate’s counterclaims.

Because the Estate has filed an answer to the Amended Complaint,

Ally brings its motion as one for judgment on the pleadings

pursuant to Fed. R. Civ. P. 12(c).        Rule 12(c), like Rule

12(b)(6), requires the Court to accept the factual allegations in

the Estate’s counterclaims as true and to draw all inferences in

its favor.   See Johnson v. Rowley, 569 F.3d 40, 44 (2d Cir.

2009).   To survive a Rule 12(c) motion, the counterclaims must


                                     13
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 14 of 20



each contain sufficient facts to state a claim to relief that is

plausible on its face.    Bank of New York v. First Millennium,

Inc., 607 F.3d 905, 922 (2d Cir. 2010).        A court may grant the

motion when the “material facts are undisputed and where a

judgment on the merits is possible merely by considering the

contents of the pleadings.”     Sellers v. M.C. Floor Crafters,

Inc., 842 F.2d 639, 642 (2d Cir. 1988).

     A.    Facts Alleged in the Estate’s Counterclaims

     The Estate alleges that Mr. Lynch died at Gifford Medical

Center in Vermont on September 10, 2017, following a serious

illness.   Prior to Mr. Lynch’s death, Stephen Webster helped him

put his affairs in order.     The two men met in August 2017, and

Mr. Lynch granted Webster power of attorney.        After that meeting,

and according to Mr. Lynch’s written instructions, Ally bank

statements were sent to Webster’s post office box.         On December

4, 2017, Webster was appointed Administrator of the Estate by the

Vermont Probate Court.

     The Estate claims that prior to Mr. Lynch’s death, none of

the bank statements for the three Ally accounts identified any

beneficiaries, and there is no recital of the words “payable-on-

death” or “POD” on the documents establishing the accounts.             The

Estate further alleges that Mr. Lynch never signed any document

evidencing an intent to leave his account funds to a beneficiary

other than the Estate.


                                    14
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 15 of 20



     On February 10, 2018, Ally issued statements which stated

for each account: “Account ownership: Single with Payable on

Death Beneficary.”    On July 25, 2018, Ally sent the Estate a

letter regarding the three accounts indicating “Beneficiary(s):

Best Friend Animal Sanc.”     Webster responded in a letter dated

August 7, 2018, denying that Mr. Lynch ever made such a

beneficiary designation and asking Ally to provide any and all

supporting documentation.     After Ally notified Webster that it

required a court order compelling payment to the Estate, Webster

requested all account applications completed by Mr. Lynch and,

again, any documentation reflecting a beneficiary designation.

     On August 30, 2018, Ally sent a response stating that “there

are no written application documents to provide.         Recordings of

conversations are no longer available.”        The letter also

reiterated Ally’s request for a court order compelling the payout

of account funds to the Estate.      On September 24, 2018, the

Probate Court issued an order holding that “[n]o payable-on-death

arrangement exists with Peter J. Lynch’s three accounts at Ally

Bank, and the funds belong to his estate.”        In so holding, the

court concluded that Vermont law requires a signature to

establish a payable-on-death arrangement.        The Probate Court thus

ordered Ally to either pay the funds to the Estate within 30

days, or request a hearing within ten days.

     BFAS had no knowledge that it was the purported beneficiary


                                    15
        Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 16 of 20



of the Lynch accounts until it was notified by Ally in October

2018.     After such notification, BFAS filed a motion to stay and a

request for hearing with the Probate Court.           The Probate Court

subsequently ruled that it did not have jurisdiction to determine

the rightful beneficiary, and enjoined Ally from distributing the

funds until a court of competent jurisdiction resolves the

dispute.

     The Estate’s counterclaim asserts four causes of action:

violation of the Vermont Consumer Protection Act (VCPA); fraud

and misrepresentation; breach of contract; and punitive damages.

Ally’s motion for judgment on the pleadings again seeks to bar

certain claims on the basis of the economic-loss rule.             Ally also

submits that the Estate failed to allege fraud with the required

degree of particularity, or to support its fraud claim with

sufficient facts.       The VCPA claim is arguably barred because Utah

law applies in this case, and the Estate is not a “person.”

Finally, Ally contends that there can be no breach of contract

claim because the Estate has not identified a breach of the

Deposit Agreement.

     B.      Fraud and Misrepresentation

     Ally’s motion first argues that the Estate’s counterclaims

are barred by the economic-loss rule.          As discussed previously

with respect to BFAS’s counterclaims, the economic-loss rule may

not apply where a party can show that a duty was owed by virtue


                                       16
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 17 of 20



of a special relationship.     Furthermore, the economic-loss rule

is typically applied to negligence actions, and the Estate is not

alleging negligence in this case.        See, e.g., EBWS, LLC v. Britly

Corp., 2007 VT 37, ¶ 30.

     As to the sufficiency of the Estate’s fraud allegations,

Federal Rule of Civil Procedure 9(b) requires a party to “(1)

specify the statements that the plaintiff contends were

fraudulent, (2) identify the speaker, (3) state where and when

the statements were made, and (4) explain why the statements were

fraudulent.”     Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290 (2d

Cir. 2006).    The Estate’s counterclaims assert that the

designation of BFAS as the beneficiary was fraudulent, as there

was no proper indication on the accounts or in bank statements

issued prior to Mr. Lynch’s death that such a beneficiary

existed.   The fraud was allegedly expanded when Ally induced the

Estate to secure a Probate Court order (with no intention of

abiding by that order), and failed to correct inaccurate

representations made to the Probate Court by BFAS.         These

allegations are sufficiently detailed for a plausible claim of

fraud.

     C.    Punitive Damages

     Ally has also moved for judgment on the Estate’s punitive

damages claim.     The Estate concedes that punitive damages is

generally not a separate cause of action, and is instead a


                                    17
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 18 of 20



remedy.    Reading the counterclaim as merely seeking a particular

remedy, the Estate must allege facts that plausibly entitle it to

such damages.

     A punitive damages award requires a showing that the

defendant acted with “a reckless or wanton disregard of

plaintiff’s rights.”    L’Esperance v. Benware, 2003 VT 43, ¶ 18.

Here, additional facts need to be developed to establish that

Ally engaged in the sort of conduct that gives rise to punitive

damages.   Fly Fish Vermont, Inc. v. Chapin Hill Estates, Inc.,

2010 VT 33, ¶ 25 (“the culpability necessary for an award of

punitive damages based on reckless or wanton misconduct requires

evidence that the defendant acted, or failed to act, in conscious

and deliberate disregard of a known, substantial and intolerable

risk of harm to the plaintiff, with the knowledge that the acts

or omissions were substantially certain to result in the

threatened harm”).    Nonetheless, at this stage in the case, the

allegations against Ally, and in particular the claims of

intentional fraud, raise a plausible claim of reckless or wanton

conduct warranting a punitive award.

     D.    Breach of Contract

     Ally’s arguments for dismissal of the Estate’s breach of

contract claim mirror the arguments asserted with regard to the

same claim by BFAS.    Ally contends that either the Estate is

entitled to the funds, in which case it will collect from the


                                    18
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 19 of 20



interpleader account, or it is not entitled to the funds and

there can be no breach of contract claim.

     The Estate’s claim is that Ally breached its contractual

obligations to Mr. Lynch.     The breach allegedly includes the

failure to follow Webster’s instructions to remit funds to the

Estate.   Discovery has reportedly revealed other breaches, most

specifically of the Deposit Agreement.       Even without such

discovery, however, the counterclaim plausibly alleges that Ally

had both express and implied contractual obligations to Mr.

Lynch, and violated those obligations when it failed to honor the

Estate’s claim.

     E.    VCPA

     Finally, Ally moves for judgment on the Estate’s VCPA claim.

“To establish a ‘deceptive act or practice’ under the [VCPA]

requires three elements: (1) there must be a representation,

omission, or practice likely to mislead consumers; (2) the

consumer must be interpreting the message reasonably under the

circumstances; and (3) the misleading effects must be material,

that is, likely to affect the consumer’s conduct or

decision regarding the product [or service].”         Madowitz v. Woods

at Killington Owners’ Ass’n, Inc., 2014 VT 21, ¶ 23.

     While Ally contends that the Estate is not a consumer, there

can be no doubt that Mr. Lynch was a consumer, and case law

suggests that a consumer fraud claim survives the death of the


                                    19
     Case 2:19-cv-00021-wks Document 107 Filed 08/06/20 Page 20 of 20



consumer.    See, e.g., State v. Therrin, 161 Vt. 26, 31-32 (1993).

The Estate submits that, among other things, Ally failed to

disclose the POD designation prior to Mr. Lynch’s death.           The

Estate also claims that Ally had misleading communications with

Webster.    Whether Ally had a legal obligation to make certain

disclosures to Mr. Lynch has not yet been determined, but claims

of misinformation or material omissions that impacted his actions

are sufficient.    The Court reserves judgment on whether the

Deposit Agreement bars the Estate from asserting a claim under

Vermont law, as the parties have not fully briefed the question

of whether a choice of law provision in a contract can prevent

application of a consumer protection statute.         The motion for

judgment on the pleadings is denied.

                               Conclusion

     For the reasons set forth above, Ally’s motion for

interpleader relief (ECF No. 77) is granted in part and denied in

part, and its motions for dismissal of the counterclaims brought

by the Estate (ECF No. 81) and BFAS (ECF No. 76) are denied.

     DATED at Burlington, in the District of Vermont, this 6th day

of August, 2020.

                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  District Court Judge




                                    20
